Case 1:21-mc-00199-RA  Document
      Case 1:21-mc-00199-RA     1-5 (Ex3Parte)
                            Document            Filed 02/22/21
                                         Filed 02/26/21   Page 1Page
                                                                 of 3 2 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JANE SMITH,

                                            Plaintiff,

                      -against-

ANTHONY J. ANNUCCI, Acting Commissioner
of the New York State Department of Corrections
and Community Supervision,

JASON EFFMAN, Associate Commissioner and
PREA Coordinator for New York State Department
of Corrections and Community Supervision,

STEVEN MAHER, Chief of Investigations, Office
of Special Investigations, New York State
Department of Corrections and Community
Supervision,                                                   1:21-   -

CHRISTIAN NUNEZ, Deputy Chief of the Sex
Crimes Division, Office of Special Investigations,
New York State Department of Corrections and
Community Supervision,                                    [PROPOSED] ORDER ON
                                                         PLAINTIFF’S MOTION FOR
JOHN SHIPLEY, Director, Bureau of Labor
                                                            LEAVE TO PROCEED
Relations, New York State Department of
                                                              ANONYMOUSLY
Corrections and Community Supervision,

SABINA KAPLAN, Superintendent of Bedford
Hills Correctional Facility,

MICHAEL DAYE, Deputy Superintendent for
Security at Bedford Hills Correctional Facility,

ELAINE VELEZ, Assistant Deputy Superintendent
and PREA Compliance Manager at Bedford Hills
Correctional Facility,

CAPTAIN A, Captain at Bedford Hills Correctional
Facility,

CAPTAIN B, Captain at Bedford Hills Correctional
Facility,

LIEUTENANT A, Lieutenant at Bedford Hills
Case 1:21-mc-00199-RA  Document
      Case 1:21-mc-00199-RA     1-5 (Ex3Parte)
                            Document            Filed 02/22/21
                                         Filed 02/26/21   Page 2Page
                                                                 of 3 3 of 4


Correctional Facility,

SERGEANT A, Sergeant at Bedford Hills
Correctional Facility,

SERGEANT B, Sergeant at Bedford Hills
Correctional Facility,

OFFICER A, Correction Officer at Bedford Hills
Correctional Facility,

OFFICER B, Correction Officer at Bedford Hills
Correctional Facility,

OFFICER C, Correction Officer at Bedford Hills
Correctional Facility,

OFFICER D, Correction Officer at Bedford Hills
Correctional Facility,

UNIDENTIFIED OFFICER, Correction Officer at
Bedford Hills Correctional Facility,

GRIEVANCE SUPERVISOR A, Grievance
Supervisor at Bedford Hills Correctional Facility,

INVESTIGATOR A, Investigator at Bedford Hills
Correctional Facility,

                                        Defendants.


               WHEREAS, on February 22, 2021, Plaintiff in the above-captioned case

moved for permission to proceed anonymously by using the pseudonym “Jane Smith”;

               WHEREAS, Plaintiff has demonstrated a compelling interest in

proceeding anonymously;

               WHEREAS, permitting Plaintiff to proceed anonymously will not

prejudice Defendants;

               IT IS HEREBY:                subject to modification by the assigned Judge,

               ORDERED, that Plaintiff’s motion to proceed anonymously by using the

pseudonym reflected in the caption of this Order is GRANTED;



                                            2
Case 1:21-mc-00199-RA  Document
      Case 1:21-mc-00199-RA     1-5 (Ex3Parte)
                            Document            Filed 02/22/21
                                         Filed 02/26/21   Page 3Page
                                                                 of 3 4 of 4


                ORDERED, that Plaintiffs’ motion to proceed anonymously by using the

pseudonyms for Defendants reflected in the caption of this Order and pseudonyms for

other Department of Corrections and Community Supervision (“DOCCS”) staff as

described in the Complaint is GRANTED;

                ORDERED, that all public filings will proceed anonymously by using the

pseudonyms reflected in this Order, and that all other filings will be under seal to the

extent they reveal the identities of Plaintiff, officers alleged to have engaged in sexual

abuse of or retaliation against Plaintiff, and other DOCCS staff as described in the

Complaint (apart from the supervisory Defendants identified by name in the caption of

this Order); and

                ORDERED, that Defendants and their legal counsel are prohibited from

disclosing to a third party the names of Plaintiff or the officers alleged to have engaged in

the sexual abuse of or retaliation against Plaintiff, or of the staff described in the

Complaint (apart from the supervisory Defendants identified by name in the caption of

this case) unless and until the assigned District Court Judge makes a contrary ruling on

confidentiality. This Order does not prohibit Defendants from consulting their legal

counsel concerning the allegations of the Complaint or the identities of Plaintiff or the

corrections staff named therein.



February 24
         ___, 2021
                                               SO ORDERED:


                                               U.S.D.J. Hon. Ronnie Abrams




                                               3
